                             Case 5:19-cv-01869 Document 2 Filed 09/30/19 Page 1 of 4 Page ID #:107
                                                        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                             CIVIL COVER SHEET

        I. (a) PLAINTIFFS ( Check box if you are representing yourself [[] )                                    DEFENDANTS                ( Check box if you are representing yourself Q )
        DINO JOHN STIRPE, an individual           ,                                                              WELLS FARGO BANK, N.A.; and DOES 1-5, Inclusive




    (b) County of Residence of First Listed Plaintiff                          RIVERSIDE                        County of Residence of First Listed Defendant
    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                            (IN US. PLAINTIFF CASES ONLY)

    (c) Attorneys (Firm Name, Address and Telephone Number) If you are                                          Attorneys (Firm Name, Address and Telephone Number) If you are
    representing yourself, provide the same information.                                                        representing yourself, provide the same information.
        Plaintiff Pro Se, Dino John Stirpe | dino5877@aol.com                                                    Lynette Gridiron Winston (#1 51 003) | lwinston@afrct.com
        350 Cheryl Drive, Palm Springs, California 92262                                                         ANGLIN, FLEWELLING, RASMUSSEN, CAMPBELL & TRYTTEN, LLP
        Tel: (626) 533-4380                                                                                      301 N. Lake Avenue, Suite 1 100, Pasadena, California 91 101-4158
                                                                                                                  Tel: (626) 535-1900 I Fax: (626)577-7764

    II. BASIS OF JURISDICTION (Place an X in one box only.)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                                            (Place an X in one box for plaintiff and one for defendant)
                                                                                                                                                                                                     PTF
    j     1 1 . U.S. Government               |       | 3. Federal Question (U.S.                   Citizen of This State            KS
                                                                                                                                          .1 P?
                                                                                                                                             u 1
                                                                                                                                                , 0f
                                                                                                                                                  Incorporated  or Principal Place
                                                                                                                                                     Business in this State
                                                                                                                                                                                                      r~l a DEF
                                                                                                                                                                                                      U
                                                                                                                                                                                                            n a
                                                                                                                                                                                                            U
           Plaintiff                                   Government Not a Party)
                                                                                                    Citizen of Another State         [] 2       g] 2      Incorporated and Principal Place                 5   [J 5
                                                                                                                                                          of Business in Another State
    |     | 2. U.S. Government                |X| 4. Diversity (Indicate Citizenship                Citizen or Subject of a
                                                                                                                                          3     [] 3      Foreign Nation                                   6       6
           Defendant                                  of Parties in Item III)                       Foreign Country

IV. ORIGIN (Place an X in one box only.)
            1. Original           2. Removed from                                                                                                                    6. Multidistrict           8. Multidistrict
                                                               3. Remanded from             4. Reinstated or             5. Transferred from Another
                Proceeding   El    State Court                   Appellate Court                Reopened                    District (Specify)
                                                                                                                                                             I
                                                                                                                                                             1—1
                                                                                                                                                                 I      Litigation -
                                                                                                                                                                       Transfer
                                                                                                                                                                                          I I
                                                                                                                                                                                           —
                                                                                                                                                                                                   Litigation -
                                                                                                                                                                                                   Direct File


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                               ^ Yes               No       (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.RXv.P. 23:                                QYes           [g|No                               MONEY DEMANDED IN COMPLAINT: $ in excess of $75,000
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
        28 U.S.C. § 1332 [DIVERSITY JURISDICTION]



VII. NATURE OF SUIT (Place an X in one box only).

f          OTHER STATUTES                     CONTRACT                REAL PROPERTY CONT,                       IMMIGRATION                PRISONER PETITIONS                           PROPERTY RIGHTS

           375 False Claims Act              110 Insurance            [~|    240 Torts to Land                 462 Naturalization               Habeas Corpus:                [J 820 Copyrights
                                                                                                               Application
           376 Qui Tarn                  n 120 Marine                 f~|    245 Tort Product                                           |"~1 463 Alien Detainee               [J 830 Patent
                                                                             Liability                         465 Other                      510 Motions to Vacate
           (31 USC 3729(a))
                                            130 Miller Act                   290 All Other Real                Immigration Actions            Sentence                            835 Patent - Abbreviated
           400 State                                                         Property                               TORTS               [J 530 General                             New Drug Application
                                             140 Negotiable
           Reapportionment                                                        TORTS
                                             Instrument                                                    PERSONAL PROPERTY |                535 Death Penalty               [J 840 Trademark
[J 410 Antitrust                                                            PERSONAL INJURY
                                             1 50 Recovery of                                             |~1 370 Other Fraud                          Other:                           SOCIAL SECURITY
           430 Banks and Banking             E^rcemento^              fl 310 Airplane                                                                                             861 HIA (1395ff)
                                                                      i—I 315 Airplane
                                                                                                               371 Truth in Lending           540 Mandamus/Other
           450 Commerce/ICC                 Judgment                                                                                                                              862 Black Lung (923)
                                                                      LJ Product Liability                     380 Other Personal             550 Civil Rights
           Rates/Etc.
                                             151 Medicare Act                320 Assault, Libel &              Property Damage                555 Prison Condition                863 DIWC/DIWW (405 (g))
[J 460 Deportation
                                                                             Slander
           470 Racketeer Influ               1 52 Recovery of                                             t—i 385 Property Damage             560 Civil Detainee                  864 SSID Title XVI
                                                                             330 Fed. Employers'      LJ Product Liability
           enced & Corrupt Org.          rj Defaulted Student [J Liability                                                              U Conditions of
                                            Loan (Excl. Vet.)                                                                                 Confinement                         865 RSI (405(g))
[J 480 Consumer Credit                                                                                          BANKRUPTCY
                                                                      fl 340 Marine                                                       FORFEITURE/PENALTY
           490 Cable/Sat TV                 1 53 Recovery of                                                   422 Appeal 28                                                            FEDERAL TAX SUITS
                                                                             345 Marine Product
                                         [J Overpayment of            [J Liability                             USC 158                        625 Drug Related
           850 Securities/Com                                                                                                                                                 i—i 870 Taxes (U.S. Plaintiff or
                                            Vet. Benefits                                                      423 Withdrawal 28        LJ Seizure of Property 21             LJ Defendant)
           modities/Exchange                                          [~|    350 Motor Vehicle                                                USC 881
                                            1 60 Stockholders'                                                 USC 157                                                             871 IRS-Third Party 26 USC
i—i        890 Other Statutory               Suits                           355 Motor Vehicle                                          Q 690 Other
                                                                                                                CIVIL RIGHTS                                                       7609
LJ Actions                                                                   Product Liability
                                      |—j 190 Other                                                            440 Other Civil Rights               LABOR
[J 891 Agricultural Acts                                                     360 Other Personal
                                          Contract                                                                                            710 Fair Labor Standards
                                                                             Injury                            441 Voting
           893 Environmental                                                                                                                  Act
                                      i—i 195 Contract                      362 Personal Injury-                                .
           Matters
                                      LJ Product Liability                  Med Malpratice                   442 Employment             r-| 720 Labor/Mgmt.
          895 Freedom of Info.                                                                                                          LJ Relations
          Act                         f~| 196 Franchise                     365 Personal Injury-      fl I43 Housi"9{.
                                                                            Product Liability         U Accommodations                  1~~1 740 Railway Labor Act
[J 896 Arbitration                         REAL PROPERTY                                                     445 American with
                                                                            367 Health Care/
                                                                                                      [J Disabilities-                        751 Family and Medical
                                            21 6 Land                [-"I   Pharmaceutical
          399 Admin. Procedures                                                                          Employment                           Leave Act
                                            Condemnation                    Personal Injury
[J Act/Review of Appeal of                                                                            l—| 446 American with                   790 Other Labor
                                      !>3 220 Foreclosure                   Product Liability
          Agency Decision                                                                             LJ Disabilities-Other                   Litigation
                                                                            368 Asbestos
          950 Constitutionality of j        230 Rent Lease &         LJ Personal Injury                                                       791 Employee Ret. Inc.
          State Statutes                                                                              I    | 448 Education
                                     '      Ejectment                       Product Liability                                                 Security Act


FOR OFFICE USE ONLY:                                   Case Number:

CV-71 (05/17)                                                                                   CIVIL COVER SHEET                                                                                 Page 1 of 3
                         Case 5:19-cv-01869 Document 2 Filed 09/30/19 Page 2 of 4 Page ID #:108

                                                   UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                      CIVIL COVER SHEET

    VIII. VENUE' Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
    to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

    QUESTION A: Was this case removed
from state court?                                                         STATE CASE WAS RENDING IN THE COUNTY OF:                                       INITIAL DIVISION IN CACD IS:
                   [x]   Yes         No
                                                             Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                                Western
    If "no, " skip to Question B. If "yes," check the
    box to the right that applies, enter the            |~1 Orange                                                                                                 Southern
corresponding division in response to
Question E, below, and continue from there. 0 Riverside or San Bernardino                                                                                           Eastern



QUESTION B: Is the United States, or B.1 . Do 50% or more of the defendants who reside in
                                                                                                                            YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a                     the district reside in Orange Co.?                                  Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?                                                                                                   from there.
                                                        check ore of the boxes to the right
                         Yes   \x\   No
                                                                                                                   Q] NO. Continue to Question B.2.

                                                        B.2. Do 50% or more of the defendants who reside in
If "no, " skip to Question C. If "yes," answer                                                                              YES. Your case will initially be assigned to the Eastern Division.
                                                        the district reside in Riverside and/or San Bernardino
Question B.1, at right.                                                                                            Q] Enter "Eastern" in response to Question E, below, and continue
                                                        Counties? (Consider the two counties together.)
                                                                                                                            from there.

                                                        check one of the boxes to the right                                 NO. Your case will initially be assigned to the Western Division.
                                                                                                                   n Enter "Western" in response to Question E, below, and continue
                                                                                                                            from there.


QUESTION C: Is the United States, or C.I . Do 50% or more of the plaintiffs who reside in the
                                                                                                                            YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a                     district reside in Orange Co.?                             f~~| Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                                                   from there.
                                                        check one of the boxes to the right
                         Yes   \x\   No
                                                                                                                   I    | NO. Continue to Question C.2.

                                                        C.2. Do 50% or more of the plaintiffs who reside in the
If "no, " skip to Question D. If "yes," answer                                                                              YES. Your case will initially be assigned to the Eastern Division.
                                                        district reside in Riverside and/or San Bernardino
Question C.1,at right.                                                                                            ["I Enter "Eastern" in response to Question E, below, and continue
                                                        Counties? (Consider the two counties together.)
                                                                                                                            from there.

                                                        check one of the boxes to the right                                 NO. Your case will initially be assigned to the Western Division.
                                                                                                                            Enter "Western" in response to Question E, below, and continue
                                                                                                                            from there.

                                                                                                                       A.                           i:                            C
                                                                                                                                            Riverside or San          Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?
                                                                                                             Orange County                 Bernardino County          Santa Barbara, or San
                                                                                                                                                                       Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)


                    D.I. Is there at least one answer in Column A?                                                D.2. Is there at least one answer in Column B?

                                             Yes        £3 No                                                                             IE Yes           No
                         If "yes," your case will initially be assigned to the                                          If "yes," your case will initially be assigned to the

                                     SOUTHERN DIVISION.                                                                                EASTERN DIVISION.

•       Enter "Southern" in response to Question E, below, and continue from there.                                    Enter "Eastern" in response to Question E, below.

                               If "no," go to question D2 to the right.                                        If "no," your case will be assigned to the WESTERN DIVISION.

                                                                                                                       Enter "Western" in response to Question E, below.
                                                                                                                                                                                        i
QUESTION E: Initial Division?                                                                                                      INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                            EASTERN

QUESTION F: Northern Counties?

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                          Yes         K No
CV-71 (05/17)                                                                            CIVIL COVER SHEET                                                                    Page 2 of 3
                           Case 5:19-cv-01869 Document 2 Filed 09/30/19 Page 3 of 4 Page ID #:109

                                               UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?
                                                                                                                                                   IS NO                     VES
         If yes, list case number(s):


IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

                                                                                                                                                   IE NO                     YES
         If yes, list case number(s):




         Civil cases are related when they (check all that apply):

                  I       | A. Arise from the same or a closely related transaction, happening, or event;

                I     | B. Call for determination of the same or substantially related or similar questions of law and fact; or
                I     | C. For other reasons would entail substantial duplication of labor if heard by different judges.

         Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.




        A civil forfeiture case and a criminal case are related when they (check all that apply):


              |       | A. Arise from the same or a closely related transaction, happening, or event;

              Q B. Call for determination of the same or substantially related or similar questions of law and fact; or

              |       |     C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                            labor if heard by different judges.



X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): /s/ Lynette Gridiron Winston                                                                           DATE:      September 30, 2019

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1 . This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071 A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code             Abbreviation                 Substantive Statement of Cause of Action
                                                      All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                            HIA            include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                      (42 U.S.C. 1935FF(b))

        862                            BL             All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1 969. (30 U.S.C.
                                                      923)

                                                      All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
        863                            DIWC
                                                      all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

                                                      All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
        863                            DIWW
                                                      amended. (42 U.S.C. 405 (g))


                                                      All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
        864                            SSID
                                                      amended.


        865                            RSI            All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                      (42 U.S.C. 405 (g))




CV-71 (05/17)                                                                     CIVIL COVER SHEET                                                                   Page 3 of 3
          Case 5:19-cv-01869 Document 2 Filed 09/30/19 Page 4 of 4 Page ID #:110



      1                                 CERTIFICATE OF SERVICE

      2               I, the undersigned, declare that I am over the age of 18 and am not a party to
      3     this action. I am employed in the City of Pasadena, California; my business
            address is 301 N. Lake Avenue, Suite 1 100, Pasadena, California 91 101-4158.
      4

      5               On September 30, 2019, 1 served a copy of the foregoing document entitled:

      6                                     CIVIL COVER SHEET
      7
            on the interested parties in said case as follows:
      8

      9                Served By Means Other Than Via The Court's CM/ECF System:


                                                 Plaintiff, Pro Se:


                                                 Dino John Stirpe
                                                350 Cheryl Drive
o
                                            Palm Springs, CA 92262


                                               Tel: (626)533-4380
£    15

I 16
LU          [X]      BY MAIL: I am readily familiar with the firm's practice of collection and
S    17              processing correspondence by mailing. Under that same practice it would
                     be deposited with U.S. Postal Service on that same day with postage fully
3o   18              prepaid at Pasadena, California in the ordinary course of business. I am
<    19              aware that on motion of the party served, service is presumed invalid if
                     postal cancellation date or postage meter date is more than one day after
     20
                     date of deposit for mailing in affidavit.
     21
                  I declare under penalty of perjury under the laws of the United States of
     22
           America that the foregoing is true and correct. I declare that I am employed in the
     23    office of a member of the Bar of this Court at whose direction the service was
           made. This declaration is executed in Pasadena, California, on September 30, 2019.
     24

     25
                     Jill Ashley                               /s/ Jill Ashley
     26
           (Type or Print Name)                              (Signature of Declarant)
     27

     28


          94000/FR 1762/02380988- 1
                                                                             CERTIFICATE OF SERVICE
